Name: COMMISSION REGULATION (EC) No 1345/96 of 10 July 1996 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  international trade;  America
 Date Published: nan

 No L 172/ 18 EN Official Journal of the European Communities 11 . 7 . 96 COMMISSION REGULATION (EC) No 1345/96 of 10 July 1996 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1036/96 of 10 June 1996 opening and providing for the administration of tariff quotas for high-quality fresh , chilled and frozen beef and for frozen buffalo meat for the period 1 July 1996 to 30 June 1997 ('), and in particular Article 5 (3 ) thereof, Whereas Commission Regulation (EC) No 1036/96 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2 (f); Whereas Article 2 (f) of Regulation (EC) No 1036/96 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 1996 to 30 June 1997 at 10 000 tonnes; Whereas the quantities for which import licence applications have been submitted exceed the quantities available; whereas, pursuant to Article 5 (3) of Regulation (EC) No 1036/96, a single percentage reduction in the quantities applied for should be fixed; Whereas it should be recalled that licences issued pursuant to this Regulation will , throughout the period of validity, be open for use only in so far as provisions on health protection in force permit, HAS ADOPTED THIS REGULATION: Article 1 1 . All applications for import licences from 1 until 5 July 1996 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2 (f) of Regulation (EC) No 1036/96 shall be granted up to 82,658 % of the quantity applied for . 2 . Applications for licences may be submitted, in accordance with Article 5 of Regulation (EC) No 1036/96, during the first five days of August 1996 for 833 tonnes . Article 2 This Regulation shall enter into force on 11 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 138 , 11 . 6. 1996, p. 1 .